Citation Nr: 1510863	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a clavicular fracture.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture.


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1987 to January 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied service connection for residuals of left clavicular fracture and granted service connection for residuals of a right wrist fracture, with a 10 percent rating assigned, effective September 10, 2009.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a March 2013 VA Form 9, the Veteran reported that he was treated for a left clavicular fracture in a local Fort Knox, Kentucky, hospital.  He stated that he was prescribed a brace and medication.  The file does not include these records and the Board acknowledges that private hospital records are often kept by that facility and not co-located with service treatment records.  Upon remand, the Board requests that the Veteran be asked to identify the hospital in which he received treatment in 1987 and provide VA with authorization to obtain all relevant records.  Then, all identified records should be obtained.  If evidence of an in-service left clavicular fracture or injury is obtained, a VA opinion should be provided in order to obtain an etiology opinion.  

Regarding the right wrist, the Veteran reported on the March 2013 VA Form 9 that he has lost 50 to 60 percent of his strength and 50 percent of his flexibility or movement in his right wrist.  The last VA examination was conducted in January 2010.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide releases authorizing VA to obtain all records of private hospital treatment in 1987.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  If evidence documenting an in-service left clavicular injury or fracture is obtained, but service connection still cannot be granted, provide the Veteran with a VA examination in order to determine whether that injury is etiologically related to his current symptoms.  

3.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected right wrist disability.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the right wrist in degrees and must specifically state whether there is ankylosis present.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected wrist disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

Finally, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether his service-connected disability causes him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disability(s).

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




